UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 2, 2013 Date of Report (Date of earliest event reported) GTJ REIT, INC. (Exact name of registrant as specified in its Charter) Maryland 0001368757 20-5188065 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 60 Hempstead Avenue West Hempstead, NY 11552 (Address of principal executive offices) (Zip Code) (516) 693-5500 Registrant's telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On May 2, 2013, Shelter Express Corp. (the “Seller”), a wholly-owned subsidiary of GTJ REIT, Inc. (the “Company”) and Manisha Patel (the “Purchaser”) closed the previously-reported sale of all of the issued and outstanding shares of capital stock of Seller’s wholly-owned subsidiary, Shelter Electric Maintenance Corp. to Purchaser, substantially in accordance with the terms and conditions of a share purchase agreement, the terms of which have been previously disclosed in the Company’s Current Report on Form 8-K, filed with the Securities and Exchange Commission on December 26, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalfby the undersigned hereunto duly authorized. Date:May 7, 2013 GTJ REIT, INC. By: /s/ Paul Cooper Paul Cooper Chief Executive Officer
